UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

_________________________________________
                                          :
ANTHONY LEWIS,                            :
                                          :
                        Plaintiff,        :
                                          :
            v.                            :                  Civil Action No. 09-0746 (RBW)
                                          :
UNITED STATES DEPARTMENT OF JUSTICE, :
                                          :
                        Defendant.        :
_________________________________________ :


                                 MEMORANDUM OPINION

       The defendant filed its third renewed motion for summary judgment [Dkt. #72] on

November 17, 2011. In its November 21, 2011 Order, the Court advised the plaintiff, among

other things, of his obligation to file an opposition or other response to the motion. Further, that

Order expressly warned the plaintiff that, if he failed to file his opposition by December 21,

2011, the Court would treat the motion as conceded. To date, the plaintiff neither has filed an

opposition nor requested additional time to do so. The Court will treat the defendant’s motion as

conceded. With this concession, and the Court’s conclusion that only the exempt records or

portions of records have been withheld, no issues remain for the Court’s resolution.


       An Order accompanies this Memorandum Opinion.


                                              REGGIE B. WALTON
                                              United States District Judge
DATE: January 9, 2012